DETAILED ACTION
Status of Claims
This office action is in response to the applicant’s response filed on 03/18/2022.
Preliminary amendment to the claims filed on 03/27/2022 is acknowledged.
Claims 1-10 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions to be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee. 

Authorization for this examiner’s amendment was given in a communication with the applicant’s representative, John L. Sotomayor on June 9, 2022.

Please recall all prior versions of the claims with the amended claims below, wherein,
Claims 1-10 are pending.


The amended claims:
	1.	(Currently Amended) A system for digital identity management, comprising:
		one or more processors;
		one or more computer-readable memories storing program instructions when executed by said one or more processors, cause said one or more processors to perform operations comprising: 
		
		supplier business organizations to create a verified business information collection; 
		
		
		storing said verified business information collection and said aggregated verification information in an off-chain storage;
		buyer business organization to combined information supplied by one or more supplier business organizations and said business information verification provider, wherein said combined information comprises said verified business information collection and said 
		
		stored in said one and more distributed ledgers and said off-chain storage and actively notifying said one or more supplier business organizations to provide needed updates to supplier information 
		receiving said updates from said one or more supplier business organizations and said received updates one or more and said off-chain storage;
		
		matching said supplier information with requirements associated with said buyer business organization via utilizing said AI engine; and
		responsive to matching said supplier information with said requirements associated with said buyer business organization, providing identification of a new supplier business organization to said buyer business organization and optimizing onboarding of said new supplier business organization to said buyer business organization.
		

	2.	(Currently amended) The system according to claim 1, wherein said one or more distributed ledgers comprises one or more provisioned blockchains.

	3.	(Currently amended) The system according to claim 2, wherein said provisioned blockchains are privately provisioned.

	4.	(Currently amended) The system according to claim 1, wherein said verified business information is comprised of answers to questionnaires about business capabilities.

	5.	(Currently amended) The system according to claim 4, wherein said verification information is comprised of evidence verifying and attesting to the accuracy of said business information.

	6.	(Currently amended) The system according to claim 1, wherein said controlled access comprises providing such access through a commercial transaction between said buyer business organization and one of said one or more supplier business organizations wherein said commercial transaction is managed by said one or more processors.

	7.	(Currently amended) The system according to claim 6, wherein said commercial transaction returns business information, verification information, and other third-party information retrieved from said one or more blockchains in a template format.

	8.	(Currently amended) The system according to claim 1, wherein said buyer business organization is a buyer of goods and services.

	9.	(Currently amended) The system according to claim 1, wherein said one or more supplier business organizations s of goods and services.

	10.	(Currently amended) The system according to claim 1, wherein said controlled access is implemented by generating a set of one-time use encrypted keys and providing said one-time use encrypted keys to said buyer business organization.

Allowable Subject Matter
Claims 1-10 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance over prior art:
	Claim 1 discloses a system for collecting verified business information from one or more supplier business organizations and verification information of the verified business information from a business information verification provider. The collected verified business information and verification information are committed to one or more distributed ledgers and are included in an off-chain storage as well. An access to the collected verified business information and verification information is provided to a buyer business organization. The system further utilizes an artificial intelligence (AI) engine to analyze the collected information included in the ledgers and off-chain storage, and notifies the supplier business organizations that they need to update their supplier information. After the updated information is received and recorded, the system matches the supplier information with the requirements of the buyer business organization. The system notifies the buyer organization of the identification information of a new supplier and optimizes the onboarding of the new supplier business organization for the buyer business organization.
	Claim 1 recites “managing one or more distributed ledgers; receiving and aggregating verified business information from one or more supplier business  organizations to create a verified business information collection; receiving and aggregating verification information for said verified business information collection directly from a business information verification provider; committing said verified business information collection and said aggregated verification information to said one or more distributed ledgers; storing said verified business information collection and said aggregated verification information in an off-chain storage; providing controlled access to a buyer business organization to combined information supplied by said one or more supplier business organizations and said business information verification provider, wherein said combined information comprises said verified business information collection and said aggregated verification information; utilizing an artificial intelligence (AI) engine to analyze said combined information stored in said one and more distributed ledgers and said off-chain storage and actively notifying said one or more supplier business organizations to provide needed updates to supplier information; receiving said updates from said one or more supplier business organizations and recording said received updates to said one or more distributed ledgers and said off-chain storage; matching said supplier information with requirements associated with said buyer business organization via utilizing said AI engine; and responsive to matching said supplier information with said requirements associated with said buyer business organization, providing identification of a new supplier business organization to said buyer business organization and optimizing onboarding of said new supplier business organization with said buyer business organization.”
	The closest prior arts of record are as follows:
Andrade (US 20180262493 A1) (“Andrade”)
JOAO (US 20180232828 A1) (“JOAO”)
Sheldon (US 20140236025 A1) (“Sheldon”)
MCGEE et al. (US 20190318433 A1) (“MCGEE”)
Tormasov et al. (US 20190014176 A1) (“Tormasov”)
 	Andrade discloses a systems that provides a blockchain/distributed ledger based verification of entity identity or verification of a relationship between two or more entities. The verified entity information, the identity verification data and/or the relationship verification data are stored in a blockchain/distributed ledger. The entity could be a person, a company, an organization, institution, a government or government agency, and/or an asset. The entity identifiers can be any information that can be linked to an individual or an entity. The variety of evidence is collected and stored in blockchain/distributed ledger for identifying the entity and relationship with other entities. The access is provided to the entity based on the private/public key pairs issued by the system. 
	JOAO discloses processing the information for facilitating the commercialization, development, marketing, sale, licensing, and/or monetization of intellectual property. A user or a business entity is provided with access to various service providers, goods providers, funding sources, agents, brokers, social networks, media sources, and/or information sources or news sources, which can be utilized in commercializing, developing, marketing, selling, licensing, and/or monetizing intellectual property of any type or kind.  The user can access the stored information and search parameters pertaining to identifying or locating intellectual properties, providers, and/or investors who can provide the user with services. A report with the located information can be transmitted to the user device. 
	Sheldon discloses an invention that relates to an individual health monitoring system. The user device has access to a large database, which stores all of the data collected from sensing devices used to collect physical attributes of the individual, and software applications that can be called upon by the user to evaluate the collected data to determine the well-being of the individual. The artificial intelligence for evaluating the collected data could be stored at a repository where it can periodically process the data and send the results of such evaluation to the user device. The system would recognize when new data is needed to update the system with reliable data for evaluating health before the user even requests a health evaluation and sends the user a message or puts the user on notice that new data is needed. 
	MCGEE discloses a marketplace that is integrated with blockchain whereby secured blockchain-based ledger structures are generated to facilitate a secured and traceable real estate process. Users of the marketplace may include buyers, sellers, agents and/or other service providers. Agents and other service providers compete to provide services to buyers and sellers in a real estate process. The system utilizes artificial intelligence operable to improve the accuracy of the predictive models and reports. The marketplace directs the user to the service providers who are a match for the requirements indicated by the user. The profiles and/or proposals of all service providers identified as matches will be provided to the user.
	Tormasov discloses a data management system that manages electronic data storage between a client device and remote storage infrastructures. The system can verify the possible modification of the repository of metadata, or any other operations on data. The system and method can send information to the blockchain network and/or a cloud storage where information is stored. The user can access storage and data verification operations across multiple storage servers, including the storage servers associated with cloud storage and blockchain service. 
	The cited references, alone or in combination, do not teach the specific combination of utilizing an artificial intelligence (AI) engine to analyze said combined information stored in said one and more distributed ledgers and said off-chain storage and actively notifying said one or more supplier business organizations to provide needed updates to supplier information; receiving said updates from said one or more supplier business organizations and recording said received updates to said one or more distributed ledgers and said off-chain storage; matching said supplier information with requirements associated with said buyer business organization via utilizing said AI engine; and responsive to matching said supplier information with said requirements associated with said buyer business organization, providing identification of a new supplier business organization to said buyer business organization and optimizing onboarding of said new supplier business organization with said buyer business organization. Therefore, the claim of the instant application is not obvious over Andrade, JOAO, Sheldon, MCGEE, and Tormasov. 
	Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art would not have been motivated to include these elements in Andrade because Andrade is not concerned about utilizing an artificial intelligence engine to analyze the collected data and to identify whether the entities need to update their information, or to locate a supplier entity for onboarding of the located supplier to a buyer entity.
	Additionally, the combination of Andrade, JOAO, Sheldon, MCGEE, and Tormasov clearly destroys the intent and purpose of Andrade, taken alone and/or in view of JOAO, Sheldon, MCGEE, and Tormasov, a reference which, for example, provides verification information based on a request of a third party. Accordingly, the present invention is distinguishable over Andrade, taken alone and/or in view of JOAO, Sheldon, MCGEE, and Tormasov, for this reason, as well.
	Therefore, the limitations lacking in the prior art, in combination with other limitations clearly claimed for patent, are novel and unobvious. Foreign prior art and NPL search was conducted; however, no relevant prior art was found.
	Accordingly, dependent claims 2-10 incorporate allowable subject matter through their dependency and hence allowable.
	Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUNLING DING, whose telephone number is (571)270-3605. The examiner can normally be reached 9:30 - 7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, an applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.D./Examiner, Art Unit 3685                   


/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685